

Exhibit 10.5
 
CONFIDENTIAL TREATMENT REQUESTED
Information marked by [***] has been omitted pursuant to a request for
confidential treatment. The omitted portion has been separately filed with
the Securities and Exchange Commission.

 
EXCLUSIVE LICENSE AGREEMENT

 
This Agreement is made and entered into as of the 25th day of October, 2006
(“Effective Date”), by and between the University of Pittsburgh – Of the
Commonwealth System of Higher Education, a non-profit corporation organized and
existing under the laws of the Commonwealth of Pennsylvania, with an office at
200 Gardner Steel Conference Center, Thackeray and O’Hara Streets, Pittsburgh,
Pennsylvania 15260 (“University”), and Arno Therapeutics, Inc., with its
principal business at 689 Fifth Avenue, 14th Floor, New York, NY 10022
(“Licensee”).
 
WHEREAS, University and The University of Kentucky (“Kentucky”) are joint-owners
by assignment of certain Patent Rights, entitled “Camptothecin Analogs and
Methods of Preparation Thereof,” developed by Drs. Dennis Curran and others of
University faculty and Dr. Thomas Burke and others of Kentucky faculty;
 
WHEREAS, University and Kentucky have executed an Inter-Institutional Agreement,
dated as of December 15, 2000, which grants University certain rights with
respect to the licensing of Patent Rights which are jointly owned;
 
WHEREAS, both University and Kentucky desire to have the Patent Rights utilized
in the public interest;
 
WHEREAS, Licensee has represented to University that Licensee is experienced in
the development, production, manufacture, marketing and sale of products and/or
the use of similar products to the Licensed Technology and that Licensee shall
commit itself to a thorough, vigorous and diligent program of exploiting the
Patent Rights so that public utilization results therefrom; and
 
WHEREAS, Licensee desires to obtain a license under the Patent Rights upon the
terms and conditions hereinafter set forth.
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the parties hereto, intending to be legally bound, agree as
follows:
 

--------------------------------------------------------------------------------


 
ARTICLE 1 – DEFINITIONS
 
For purposes of this Agreement, the following words and phrases shall have the
following meanings:
 
1.1
“Affiliate” shall mean, (a) with respect to the University, any clinical or
research entity that is operated or managed as a facility under the UPMC Health
System, whether or not owned by University, and (b) with respect to the
Licensee, any corporation or non-corporate business entity which controls, is
controlled by, or is under common control with the Licensee. A corporation or
non-corporate business entity shall be regarded as in control of another the
Licensee if Licensee owns, or directly or indirectly controls, at least fifty
percent (50%) of the voting stock of the other corporation, or (i) in the
absence of the ownership of at least fifty percent (50%) of the voting stock of
a corporation or (ii) in the case of a non-corporate business entity, or
non-profit corporation, if it possesses the power to direct or cause the
direction of the management and policies of such corporation or non-corporate
business entity, as applicable.

 
1.2
“Change of Control” shall mean a merger, consolidation, acquisition or the
transfer of all, or substantially all, of the business interests of Licensee to
which this Agreement relates to which Licensee is a party where the shareholders
of Licensee immediately prior to effective date of such merger or consolidation
beneficially own, immediately following the effective date of such merger,
consolidation, acquisition or other transaction, securities representing less
than fifty percent (50%) of the combined voting power of the surviving
corporation’s then outstanding voting securities.

 
1.3
“FDA” shall mean the United States Food and Drug Administration or successor
entity.

 
1.4
“Field” shall mean all therapeutic uses in humans and animals.

 
1.5
“First Commercial Sale” shall mean the first sale of a Licensed Technology to a
third party after approval of an NDA for a Licensed Technology by the FDA.

 
1.6
“Licensee” shall mean Arno Therapeutics, Inc., a Delaware corporation, and all
entities at least fifty percent (50%) owned or controlled by such company.

 
1.7
“Licensed Technology” shall mean any product or part thereof or process which
is:

 

--------------------------------------------------------------------------------


 

 
(a)
Covered in whole or in part by an issued, unexpired or pending claim contained
in the Patent Rights in the country in which any such product or part thereof is
made, used or sold or in which any such process is used or sold; and

 

 
(b)
Manufactured by using a process or is employed to practice a process which is
covered in whole or in part by an issued, unexpired claim or a pending claim
contained in the Patent Rights in the country in which any such process that is
included in Licensed Technology is used or in which such product or part thereof
is used or sold.

 
1.8
“NDA” shall mean a New Drug Application filed in the United States with the FDA.

 
1.9
“Net Sales” shall mean the total invoice price for sales of a Licensed
Product by or on behalf of the Licensee, its Affiliates, and/or their
sublicensees, and gross receipts from leasing, renting, or otherwise making a
Licensed Product available to others for profit without sale or other
dispositions, whether invoiced or not, less the following:

 
(a) discounts, returns and allowances actually granted to customers;
 
(b) commissions actually paid to third-party distributors and other third-party
sales agencies;
 
(c) sales, tariff duties and/or use taxes directly imposed and with reference to
particular sales (but excluding any income taxes paid by Licensee);
 
(d) outbound transportation prepaid or allowed; and
 
(e) transportation insurance separately stated on the invoice.
 
1.10
“Non-Commercial Education and Research Purposes” shall mean use of Patent Rights
(including distribution of biological materials covered by the Patent Rights)
for academic research or other not-for-profit scholarly purposes which are
undertaken at a nonprofit or governmental institution that does not use the
Patent Rights in the production or manufacture of products for sale or the
performance of services for a fee or is under any obligation to use the Patent
Rights in connection with or on behalf of a for-profit entity. University shall
include Licensee as an indemnified party in any Material Transfer Agreement that
distributes materials covered by the Patent Rights.

 

--------------------------------------------------------------------------------


 
1.11
“Non-Royalty Sublicense Income” shall mean execution fees, maintenance fees,
milestone fees and all other non-royalty payments received by Licensee from its
sublicensees pursuant to any sublicense granted pursuant to Section 2.3
hereunder.

 
1.12
“Patent Rights” shall mean University intellectual property described below and
assigned to the University:

 

 
(a)
The United States and foreign patents and/or patent applications listed in
Exhibit A including any and all direct and indirect divisions, continuations and
continuations-in-part of said patents and/or application, and any and all
Letters Patent in the United States and all foreign countries which may be
granted therefor and thereon, and reissues, reexaminations and extensions of
said Letters Patent, and all rights under the International Convention for the
Protection of Industrial Property including all rights of priority;

 

 
(b)
United States and foreign patents issued from the applications listed in Exhibit
A and from divisionals and continuations and continuations in part of these
applications; and

 

 
(c)
Claims of U.S. and foreign continuation in part and divisional applications, and
of the resulting patents, which are directed to subject matter specifically
described in the U.S. and foreign applications listed in Exhibit A.

 
1.13
“Territory” shall mean worldwide.

 
ARTICLE 2 - GRANT
 
2.1
Subject to the terms and conditions of this Agreement, University hereby grants
to Licensee, to the extent it may lawfully do so, the right and exclusive
license in the Territory to make, have made, use, import, and sell the Licensed
Technology in the Field and to practice under the Patent Rights in the Field to
the end of the term for which the Patent Rights are granted, unless this
Agreement is terminated sooner as provided herein. University reserves the
royalty-free, nonexclusive right to practice under the Patent Rights and to use
the Licensed Technology for Non-Commercial Education and Research Purposes.

 
2.2
The license granted hereby is subject to the rights of the United States
government, if any, as set forth in 35 U.S.C. §200, et seq. Pursuant to this
law, the United States government may have acquired a nonexclusive,
nontransferable, paid up license to practice or have practiced for or on behalf
of the United States the inventions described in the Patent Rights throughout
the world. Pursuant to 35 U.S.C. §200, et seq. Licensed Technology produced for
sale in the United States shall be substantially manufactured in the United
States (unless a waiver under 35 U.S.C. §204 is granted by the appropriate
United States government agencies).

 

--------------------------------------------------------------------------------


 
2.3
Licensee shall have the right to enter into sublicensing arrangements for the
rights, privileges and licenses granted hereunder upon prior written approval of
each sublicensee by University, which approval shall not be unreasonably
withheld. Additionally, sublicensees shall not have rights to sublicense,
without prior written approval of the University. Licensee will notify the
University of such sublicense agreement within ten (10) days following execution
of such sublicense. Such sublicense agreements shall include a royalty rate upon
sublicense Net Sales in an amount at least equal to the rate set forth in
Section 4.l(c). Provided that a sublicensee agrees to assume all of the
obligations of the Licensee under this Agreement, such sublicense shall survive
the termination of this Agreement.

 
2.4
Licensee agrees that any sublicense granted by it shall provide that the
obligations to University of Articles 2, 7, 8, 9, 10, and 13 of this Agreement
shall be binding upon the sublicensee as if it were party to this Agreement.
Each sublicense granted by Licensee pursuant to this Agreement shall include an
audit right by University of sublicensee of the same scope as provided in
Section 5.2 with respect to Licensee.

 
2.5
Licensee agrees to forward to University a copy of any and all sublicense
agreements promptly upon execution thereof, but in no event later than thirty
(30) days after each such sublicense agreement has been executed by both parties
thereto.

 
2.6
The license granted hereunder shall not be construed to confer any rights upon
Licensee by implication, estoppel or otherwise as to any intellectual property
not specifically set forth in Exhibit A hereof.

 
ARTICLE 3 – DUE DILIGENCE
 
3.1
Licensee shall use its best efforts to bring the Licensed Technology to market
as soon as practicable, consistent with sound and reasonable business practice
and judgment, and to continue active, diligent marketing efforts for the
Licensed Technology throughout the term of this Agreement.

 

--------------------------------------------------------------------------------


 
3.2
Licensee shall recruit a management team of experienced professionals to lead
product development within twelve (12) months of the Effective Date of this
Agreement. Thereafter, Licensee, its Sublicensee, or their Affiliates, shall
demonstrate ongoing engagement of clinical development for Licensed Products by
conducting at least one of the following activities within each yearly
anniversary of the Effective Date:

 

 
(a)
Expending at least [***] dollars ($[***]) per year for the for development of
Licensed Products until the approval of an NDA of a Licensed Product;

 

 
(b)
Manufacturing or having manufactured Licensed Products for clinical trials under
an approved IND;

 

 
(c)
Enrolling at least one patient, or being actively engaged in a Phase I Clinical
Trial;

 

 
(d)
Enrolling at least one patient, or being actively engaged in a Phase II Clinical
Trial or the material preparation for a Phase II Clinical Trial;

 

 
(e)
Enrolling at least one patient, or being actively engaged in a Phase III
Clinical Trial or the material preparation for a Phase III Clinical Trial;

 

 
(f)
Submitting an NDA filing for a Licensed Product;

 

 
(g)
Following the submission of an NDA, actively pursuing NDA approval for a
Licensed Product; or

 

 
(h)
Following NDA approval of a Licensed Product, launching, marketing or selling a
Licensed Product; and

 

 
(i)
Following first commercial sale of a Licensed Product, actively maintaining
marketing and selling efforts of Licensed Products.

 
3.3
Licensee’s failure to perform in Sections 3.1 and 3.2 hereof shall be considered
a material breach of Agreement the License and grounds for University to
terminate this Agreement pursuant to Section 11.1(a) unless such failure is
through no fault of the Licensee, including without limitation: a change in
regulatory guidelines, opinions or standards; the introduction of a new standard
of care during the development of Licensed Products.

 
ARTICLE 4 – LICENSE CONSIDERATION
 
4.1
In consideration of the rights, privileges and license granted by University
hereunder, Licensee shall pay royalties and other monetary consideration as
follows:

 

--------------------------------------------------------------------------------


 

 
(a)
Initial license fee, nonrefundable and noncreditable against royalties, of three
hundred fifty thousand dollars ($350,000) due within fifteen (15) days of the
date of University’s invoice therefor;

 

 
(b)
One million Five Hundred Thousand dollars ($1,500,000)upon the acceptance by the
FDA of the first New Drug Application (“NDA”) for a Licensed Technology;

 

 
(c)
Two million Five Hundred Thousand dollars ($2,500,000) upon the approval by the
FDA of the first NDA for a Licensed Technology;

 

 
(d)
Annual maintenance fees, non-refundable and non-creditable against royalties, as
follows:

 

 
(i)
[***] dollars ($[***]) on the first and second anniversary of the Effective Date
of the Agreement;
 

 
(ii)
[***] dollars ($[***]) on the third and fourth anniversary of the Effective Date
of the Agreement;
 

 
(iii)
[***] dollars ($[***]) on the fifth and sixth anniversary of the Effective Date
of the Agreement; and
 

 
(iv)
[***] dollars ($[***]) on the seventh anniversary of the Effective Date of the
Agreement and each anniversary thereafter.
 

 
(e)
Royalties in an amount equal to [***] percent ([***]%) of Net Sales of the
Licensed Technology per calendar quarter;

 

 
(f)
Following the year in which Licensee makes its First Commercial Sale, Minimum
royalty in the amount of [***] dollars ($[***]) per calendar year if such
minimum royalty is greater than the aggregate annual royalty computed in
accordance with Section 4.1(c) above; and

 

 
(g)
A share of Non-Royalty Sublicense Income as follows:

 

 
(i)
[***] percent ([***]%) of the Non-Royalty Sublicense Income for sublicenses
executed before the third anniversary of the Effective Date of this Agreement;

 

--------------------------------------------------------------------------------


 

 
(ii)
[***] percent ([***]%) of the Non-Royalty Sublicense Income for sublicenses
executed after the third anniversary of the Effective Date of this Agreement;

 
4.2
All payments pursuant to this Agreement may be made by check or by wire transfer
(along with applicable wire transfer fees) in United States dollars without
deduction or exchange, collection or other charges and directed to the address
or, in the case of wire transfer, to the bank, set forth in Article 11. Annual
maintenance payments pursuant to Section 4.1(b) hereof shall be paid on the
anniversary of the Effective Date of the calendar year in which they are due.
Royalty payments pursuant to Section 4.1(c) hereof shall be due within thirty
(30) days after each March 31, June 30, September 30 and December 31. Minimum
annual royalties pursuant to Section 4.1(d) shall be paid by December 15 of the
calendar year in which they are due. Non-Royalty Sublicense Income payments
pursuant to Section 4.1(e) hereof shall by paid within thirty (30) days after
receipt of payment by Licensee from sublicense.

 
4.3
Payments pursuant to this Agreement, including those specified in Section 6.2,
which are overdue shall bear interest calculated from the due date until payment
is received at the rate of [***] percent ([***]%) per annum, or the prime rate
(as quoted by The Wall Street Journal) plus [***] percent ([***]%), whichever is
higher. Payment of such interest by Licensee shall not negate or waive the right
of University to seek any other remedy, legal or equitable, to which it may be
entitled because of the delinquency of any payment, including, but not limited
to, termination of this Agreement as set forth in Article 10.

 
4.4
Licensee shall sell products and/or processes resulting from Licensed Technology
to University and its Affiliates upon request at such price(s) and on such terms
and conditions as such products and/or processes are made available to
Licensee’s most favored customer.

 
ARTICLE 5 – REPORTS
 
5.1
Within thirty (30) days after each March 31, June 30, September 30 and December
31 of each year during the term of this Agreement beginning in the year of the
first commercial sale of Licensed Technology, Licensee shall deliver to
University true, accurate and detailed reports of the following information in a
form acceptable to University:

 

 
(a)
Number of Licensed Technology products manufactured and sold by Licensee and all
sublicensees;

 

--------------------------------------------------------------------------------


 

 
(b)
Total billings for all such products;

 

 
(c)
Accounting for all Licensed Technology processes used or sold by Licensee and
all sublicensees;

 

 
(d)
Deductions set forth in Section 1.5;

 

 
(e)
Total royalties due;

 

 
(f)
Name and addresses of sublicensees; and

 

 
(g)
Total Non-Royalty Sublicense Income received during such calendar quarter and
total amount of payment due pursuant to Section 4.1(e).

 
5.2
Licensee shall keep full, true and accurate books of account, in accordance with
generally accepted accounting principles, containing all information that may be
necessary for the purpose of showing the amounts payable to University
hereunder. Such books of account shall be kept at Licensee’s principal place of
business. Such books and the supporting data related thereto shall be open at
all reasonable times for three (3) years following the end of the calendar year
to which they pertain to the inspection of University or its agents for the
purpose of verifying Licensee’s royalty statement or compliance in other
respects with this Agreement. The fees and expenses of University’s
representatives shall be borne by University; however, if an error of more than
[***] percent ([***]%) of the total payments due or owing for any year is
discovered, then Licensee shall bear the fees and expenses of University’s
representatives.

 
5.3
No later than sixty (60) days after December 31 of each calendar year during the
term of this Agreement, Licensee shall provide to University a written annual
progress report, describing Licensee’s progress on research and development,
regulatory approvals, manufacturing, sublicensing, marketing and sales during
the preceding twelve-month period ending December 31.

 

--------------------------------------------------------------------------------


 
ARTICLE 6 – PATENT PROSECUTION
 
6.1
University has or shall apply for, seek prompt issuance of and maintain during
the term of this agreement the Patent Rights in the United States and in such
foreign countries as may be designated by the Licensee in a written notice to
University within a reasonable time in advance of the required filing dates. In
this respect, University shall inform Licensee, with sufficient notice such that
Licensee may take appropriate action, of approaching deadlines for foreign
filings, including but not limited to national phase entry deadlines. Licensee
shall have the opportunity to advise and cooperate with University in the
selection of patent counsel, and in the prosecution, filing and maintenance of
Patent Rights. After the effective date of this agreement, University shall take
no action on patent prosecution of Patent Rights without the prior written
authorization of Licensee; provided, however that in the absence of such
authorization, University may take timely action, if the result of not doing so
would be the loss of the Patent Rights. Licensee may request of University that
responsibility for filing and prosecution of Patent Rights be transferred by
University to counsel selected by Licensee, and University will grant such
request, provided such counsel shall be acceptable to University.

 
6.2
All fees and costs, including attorneys’ fees, relating to the filing,
prosecution and maintenance of the Patent Rights shall be the responsibility of
Licensee, whether incurred prior to or after the date of this Agreement. Such
fees and costs incurred by and billed to University prior to the date hereof,
and in the amount of [***] dollars ($[***]), will be payable by Licensee to
University within five (5) business days after the execution of this Agreement
by Licensee. In no event, however, shall the Licensee be responsible for payment
to University of any patent expense covered under this section 6.2 to the extent
that University has previously been fully reimbursed by one or more third
parties. Fees and costs incurred after the date of this Agreement, or fees and
costs incurred before, but billed to University after the date of this
Agreement, shall be paid by Licensee within thirty (30) days after receipt of
University’s invoice therefor. Payments pursuant to this Section 6.2 are not
creditable against royalties.

 
ARTICLE 7 – INFRINGEMENT ACTIONS
 
7.1
Licensee shall inform University promptly in writing of any alleged infringement
of the Patent Rights by a third party and of any available evidence thereof.

 
7.2
During the term of this Agreement, Licensee shall have the right, but shall not
be obligated, to prosecute at its own expense all infringements of the Patent
Rights in the Field if Licensee has notified University in writing of its intent
to prosecute; provided, however, that such right to bring such an infringement
action shall remain in effect only for so long as the license granted herein
remains exclusive. In furtherance of such right, University hereby agrees that
Licensee may include University as a party plaintiff in any such suit, without
expense to University. The total cost of any such infringement action commenced
or defended solely by Licensee shall be borne by Licensee and University shall
receive a percentage of any recovery or damages for past infringement derived
therefrom which is equal to the percentage royalty due University under Article
4. Licensee shall indemnify University against any order for costs that may be
made against University in such proceedings.

 

--------------------------------------------------------------------------------


 
7.3
If within six (6) months after having been notified of any alleged infringement,
Licensee shall have been unsuccessful in persuading the alleged infringer to
desist and shall not have brought and shall not be diligently prosecuting an
infringement action, or if Licensee shall notify University at any time prior
thereto of its intention not to bring suit against any alleged infringer, then,
and in those events only, University shall have the right, but shall not be
obligated, to prosecute at its own expense any infringement of the Patent
Rights, and University may, for such purposes, use the name of Licensee as party
plaintiff. University shall bear all costs and expenses of any such suit. In any
settlement or other conclusion, by litigation or otherwise, University shall
keep any recovery or damages for past infringement derived therefrom.

 
7.4
In the event that a declaratory judgment action alleging invalidity or
infringement of any of the Patent Rights shall be brought against University,
Licensee, at its option, shall have the right, within thirty (30) days after
commencement of such action, to intervene and take over the sole defense of the
action at its own expense.

 
7.5
In any infringement suit either party may institute to enforce the Patent Rights
pursuant to this Agreement, the other party shall, at the request and expense of
the party initiating such suit, cooperate in all respects and, to the extent
possible, have its employees testify when requested and make available relevant
records, papers, information, samples, specimens, and the like.

 
ARTICLE 8 – INDEMNIFICATION/INSURANCE/LIMITATION OF LIABILITY
 
8.1
Licensee shall at all times during the term of this Agreement and thereafter
indemnify, defend and hold Kentucky and University, its trustees, officers,
employees and Affiliates (“University Indemnified Parties”) harmless against all
claims and expenses, including legal expenses and reasonable attorneys’ fees
(“Claims”), arising out of the death of or injury to any person or persons or
out of any damage to property or the environment, and against any other claim,
proceeding, demand, expense and liability of any kind whatsoever resulting from:
(i) the production, manufacture, sale, use, lease, consumption or advertisement
of the Licensed Technology, (ii) the practice by Licensee or any Affiliate or
sublicensee of the Patent Rights; or (iii) arising from any obligation of
Licensee hereunder. Licensee shall provide this defense and indemnity whether or
not any University Indemnified Party, either jointly or severally, is named as a
party defendant and whether or not any University Indemnified Party is alleged
to be negligent or otherwise responsible for any injuries to person or property.
The obligation of Licensee to defend and indemnify as set forth herein shall
survive termination of this Agreement and shall not be limited by any other
limitation of liability elsewhere in this Agreement. Licensee shall not,
however, be required to indemnify the University Indemnified Parties from any
Claims arising out of the gross negligence, recklessness or willful misconduct
of the University Indemnified Parties.

 

--------------------------------------------------------------------------------


 
8.2
Licensee shall obtain and carry in full force and effect liability insurance
which shall protect Licensee, University and Kentucky in regard to events
covered by Section 8.1 above, as provided below:

 

 
COVERAGE
 
LIMITS
       
(a)
Commercial General Liability,
 
$[***] Combined Single
 
including, but not limited to,
 
Limits for Bodily Injury
 
Products, Contractual, Fire, Legal
 
and Property Damage
 
and Personal Injury
           
(b)
Products Liability
 
$[***]



The University of Pittsburgh is to be named as an additional insured with
respect to insurance policies identified in Sections 8.2(a) and 8.2(b) above.
Certificates of insurance evidencing the coverage required above shall be filed
with the University’s Office of Risk Management, 1817 Cathedral of Learning,
Pittsburgh, PA 15260, no later than fifteen (15) days after execution of this
Agreement and annually thereafter. Such certificates shall provide that the
insurer will give the University not less than thirty (30) days advance written
notice of any material changes in or cancellation of coverage.
 
8.3
UNIVERSITY AND KENTUCKY MAKE NO REPRESENTATIONS AND EXTEND NO WARRANTIES OF ANY
KIND, EITHER EXPRESS OR IMPLIED, INCLUDING BUT NOT LIMITED TO WARRANTIES OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, AND VALIDITY OF PATENT RIGHTS
CLAIMS, ISSUED OR PENDING. NOTHING IN THIS AGREEMENT SHALL BE CONSTRUED AS A
REPRESENTATION OR WARRANTY GIVEN BY UNIVERSITY OR KENTUCKY THAT THE PRACTICE BY
LICENSEE OF THE LICENSE GRANTED HEREUNDER SHALL NOT INFRINGE THE PATENT RIGHTS
OF ANY THIRD PARTY. UNIVERSITY AND KENTUCKY ADDITIONALLY DISCLAIM ALL
OBLIGATIONS AND LIABILITIES ON THE PART OF UNIVERSITY AND KENTUCKY FOR DAMAGES,
INCLUDING, BUT NOT LIMITED TO, DIRECT, INDIRECT, SPECIAL AND CONSEQUENTIAL
DAMAGES, ATTORNEYS’ AND EXPERTS’ FEES, AND COURT COSTS (EVEN IF UNIVERSITY OR
KENTUCKY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES, FEES OR COSTS),
ARISING OUT OF OR IN CONNECTION WITH THE MANUFACTURE, USE OR SALE OF THE
PRODUCT(S) AND SERVICE(S) LICENSED UNDER THIS AGREEMENT. LICENSEE ASSUMES ALL
RESPONSIBILITY AND LIABILITY FOR LOSS OR DAMAGE CAUSED BY A PRODUCT THAT IS
MANUFACTURED, USED OR SOLD BY LICENSEE (INCLUDING SUBLICENSEE SALES) WHICH IS
LICENSED TECHNOLOGY HEREUNDER.

 

--------------------------------------------------------------------------------


 
ARTICLE 9 – REPRESENTATIONS AND WARRANTIES
 

9.1
Licensee represents and warrants to University that:

 

 
(a)
Licensee is a duly organized and validly existing corporation under the laws of
the State of Delaware with adequate power and authority to conduct the business
in which it is now engaged or currently proposed to be engaged, and Licensee is
duly qualified to do business as a foreign corporation and is in good standing
in such other states or jurisdictions as is necessary to enable it to carry on
its business or own its properties;




 
(b)
To the best of Licensee’s knowledge, there are no actions, suits, or proceedings
pending or threatened against or affecting Licensee, its officers or directors
in their capacity as such, its properties, or its patents in any court or before
any governmental or administrative agency, which can have any material adverse
effect on the business as now conducted or as currently proposed to be
conducted, on the properties, the financial condition, or income of Licensee, or
the transactions contemplated by this Agreement and Licensee is not in default
under any order or judgment of any court or governmental or administrative
agency;




 
(c)
Licensee has full power and lawful authority to issue and sell the Shares on the
terms and conditions contained herein; and




 
(d)
Consummation of the transactions contemplated by this Agreement in compliance
with provisions of this Agreement will not result in any breach of any of the
terms, conditions, or provisions of, or constitute a default under, or result in
the creation of any lien, charge, or encumbrance on, any property or assets of
Licensee pursuant to any indenture, mortgage, deed of trust, agreement,
corporate charter, bylaws, contract, or other instrument to which Licensee is a
party or by which Licensee may be bound or any law, rule, regulation,
qualification, license, order or judgment applicable to Licensee or any of its
property.

 

--------------------------------------------------------------------------------


 

9.2
University hereby represents and warrants to Licensee the following:

 

 
(a)
University or Kentucky, as applicable, is the exclusive owner of, or with the
other institution are the exclusive owners of, the Patent Rights.




 
(b)
University is authorized to execute, deliver and perform this Agreement
(including, without limitation, the granting of the licenses hereunder) on
behalf of itself and Kentucky pursuant to the Inter Institutional Agreement
between the University and Kentucky dated 15th day of December, 2000 as amended
on the 24th day of October, 2006, and neither such execution, delivery or
performance is in violation of any license or obligation to which University is
a party or is bound;




 
(c)
University and Kentucky have not granted any other licenses, options or other
third-party rights to the Patent Rights in the Field, except as required by the
Bayh-Dole Act and except for such licenses or options as have been terminated;
and




 
(d)
Neither University's nor Kentucky’s Office of Technology Management has received
any actual notice claiming that (i) the Patent Rights infringe or violate, or
have infringed or violated, the intellectual property or proprietary rights of
any third party; and/or (ii) the Patent Rights are invalid or unenforceable.



ARTICLE 10 – ASSIGNMENT
 
10.1.
Licensee may grant, transfer, convey, or otherwise assign any or all of its
rights and obligations under this Agreement in conjunction with a Change of
Control. University’s prior written consent shall be required prior to any other
assignment of Licensee’s rights or obligations under this Agreement. Following
any such Assignment or Change of Control, the surviving corporation shall assume
all of the rights and obligations included in this Agreement. Any assignment in
contravention of this Article 10 shall be null and void.

 
ARTICLE 11 – TERMINATION
 
11.1
University shall have the right to terminate this Agreement if:

 

--------------------------------------------------------------------------------


 

 
(a)
Licensee shall default in the performance of any material obligations herein
contained and such default has not been cured within sixty (60) days after
receiving written notice thereof from University; or

 

 
(b)
Licensee shall cease to carry out its business, become commence bankruptcy
proceedings, apply for or consent to the appointment of a trustee, receiver or
liquidator of its assets or seek relief under any law for the aid of debtors.

 
11.2
Licensee may terminate this Agreement:

 
11.3
upon ninety day (90) prior written notice to University and upon payment of all
amounts due University through the effective date of termination, including
patent cost reimbursement pursuant to Section 6.2 hereof.

 
11.4
Upon termination all rights and interest to the Licensed Technology and Patent
Rights shall revert to University.

 
11.5
Upon termination of this Agreement, neither party shall be released from any
obligation that matured prior to the effective date of such termination.
Licensee and any sublicensee may, however, after the effective date of such
termination, sell all products under the Licensed Technology which Licensee
produced prior to the effective date of such termination, provided that Licensee
shall pay to University the royalties thereon as required by Article 4 hereof
and submit the reports required by Article 5 hereof.

 
ARTICLE 12 – NOTICES
 
12.1
Any notice or communication pursuant to this Agreement shall be sufficiently
made or given if sent by certified or registered mail, postage prepaid, or by
overnight courier, with proof of delivery by receipt, addressed to the address
below or as either party shall designate by written notice to the other party.

 
In the case of University:
 
Director
Office of Technology Management
University of Pittsburgh
200 Gardner Steel Conference Center
Thackeray & O’Hara Streets
Pittsburgh, PA 15260
 

--------------------------------------------------------------------------------


 
In the case of Licensee:
 
President
Arno Therapeutics, Inc.
689 5th Avenue, 14th Floor
New York, NY 10022
 
12.2
Any payments to University hereunder by wire transfer shall be directed as
follows:

 
Bank: Mellon Bank, NA, Pittsburgh, PA
ABA Routing No.: [***]-University of Pittsburgh
Account No.: [***]
Mellon SWIFT Code: [***] (international transfers)
Reference Code: Office of Technology Management


 ARTICLE 13 – AMENDMENT, MODIFICATION
 
13.1
This Agreement may not be amended or modified except by the execution of a
written instrument signed by the parties hereto.

 
ARTICLE 14 – MISCELLANEOUS
 
14.1
This Agreement shall be construed and interpreted in accordance with the laws of
the Commonwealth of Pennsylvania. The forum for any action relating to this
Agreement shall be the Courts of Allegheny County, Pennsylvania, or, if in a
federal proceeding, the United States District Court for the Western District of
Pennsylvania.

 
14.2
The parties acknowledge that this Agreement sets forth the entire understanding
and intentions of the parties hereto as to the subject matter hereof and
supersedes all previous understandings between the parties, written or oral,
regarding such subject matter.

 
14.3
Each party shall obtain the prior written approval of the other prior to making
use of the name of the other party for any commercial purpose, except as
required to comply with law, regulation or court order. Neither party shall
issue any press release or make any public statement in regard to this Agreement
without the prior written approval of the other party.

 
14.4
If one or more of the provisions of this Agreement shall be held invalid,
illegal or unenforceable, the remaining provisions shall not in any way be
affected or impaired thereby. In the event any provision is held illegal or
unenforceable, the parties shall use reasonable efforts to substitute a valid,
legal and enforceable provision which, insofar as is practical, implements
purposes of the provision held invalid, illegal or unenforceable.

 

--------------------------------------------------------------------------------


 
14.5
Failure at any time to require performance of any of the provisions herein shall
not waive or diminish a party’s right thereafter to demand compliance therewith
or with any other provision. Waiver of any default shall not waive any other
default. A party shall not be deemed to have waived any rights hereunder unless
such waiver is in writing and signed by a duly authorized officer of the party
making such waiver.

 
14.6
Licensee acknowledges that University is free to publish the results of the
research activities of its faculty, staff and students, even though such
publication may involve the Patent Rights or Licensed Technology. University
agrees to submit to Licensee any proposed publication or presentation regarding
the subject matter specifically described in the Patent Rights for prior review
by Licensee at least thirty (30) days before its submittal for publication or
its presentation. Licensee may, within thirty (30) days after receipt of such
proposed publication, request that such proposed publication be delayed not more
than sixty (60) days in order to allow for protection of intellectual property
rights.

 
IN WITNESS WHEREOF, the parties have set their hands and seals as of the date
set forth on the first page hereof.


UNIVERSITY OF PITTSBURGH – OF THE
COMMONWEALTH SYSTEM OF HIGHER
EDUCATION
   
By
/s/ Jerome Cochran
 
     Jerome Cochran
 
     Executive Vice Chancellor




ARNO THERAPEUTICS, INC.    
By
/s/ Joshua A. Kazam
Name: 
   Joshua A. Kazam
Title:
   President

 

--------------------------------------------------------------------------------


 